          Case: 3:20-cv-00505-bbc Document #: 8 Filed: 06/23/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN
 MICHAEL SCOTT PIETILA,

                                                                                ORDER
          Plaintiff,
    v.
                                                                       Case No. 20-cv-505-bbc
 THEA HALVERSON, et al.,

          Defendants.

 MICHAEL SCOTT PIETILA,
                                                                             ORDER
          Plaintiff,
    v.                                                                Case No. 20-cv-506-bbc

 SGT. YORK, et al.,

          Defendants.

         Plaintiff Michael Scott Pietila has filed a certified copy of a trust fund account statement

in support of his request for leave to proceed without prepaying the fee in each of the above

cases. After considering the supporting documentation, the court concludes that plaintiff

qualifies for indigent status.

         Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff’s trust fund account statement, I

conclude plaintiff’s initial partial filing fee to be $1.18 of the $350.00 filing fee in each of the

above cases. For these cases to proceed, plaintiff must submit the $1.18 initial partial payment

in each case on or before July 14, 2020.

         Plaintiff has also filed a motion to waive the initial partial payment or to use his release

account funds to pay the $350.00 filing fee (dkt. #7 in case no. 20-cv-505-bbc and dkt. #6 in
         Case: 3:20-cv-00505-bbc Document #: 8 Filed: 06/23/20 Page 2 of 3



case no. 20-cv-506-bbc). I will deny without prejudice plaintiff’s request to waive the $1.18

initial partial payments. However, I will grant plaintiff’s request to use his release account funds

to pay each of the $1.18 initial partial payments.

       Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). Therefore, if sufficient funds do not

exist in plaintiff’s regular account to pay the $1.18 plaintiff has been assessed as initial partial

payment in each of the above cases, he can use his release account to pay the initial partial

payments.

         Lastly, plaintiff has filed a motion requesting financial sanctions and an order to

compel certified 6-month statement (dkt. #4 in case no. 20-cv-505-bbc and dkt. #4 in case

no. 20-cv-506-bbc). I will deny this motion as moot because the court received plaintiff’s six-

month trust fund account statement in each of the above cases before the June 23, 2020

deadline.




                                             ORDER

       IT IS ORDERED that,

       1.      Plaintiff Michael Scott Pietila is assessed $1.18 as an initial partial payment of

               the $350.00 filing fee in each of the above cases. Plaintiff is to submit a check

               or money order made payable to the clerk of court in the amount of $1.18 for

               each of these cases (or a total of $2.36) or advise the court in writing why

               plaintiff is not able to submit the assessed amount on or before July 14, 2020.




                                                 2
 Case: 3:20-cv-00505-bbc Document #: 8 Filed: 06/23/20 Page 3 of 3



2.    Plaintiff’s motion to use his release account funds to pay the $1.18 initial partial

      payment assessed in each of the above cases is GRANTED. If, by July 14, 2020,

      plaintiff fails to make the initial partial payments or show cause for failure to do

      so, plaintiff will be held to have withdrawn these actions voluntarily and these

      cases will be closed without prejudice to plaintiff filing the cases at a later date.

3.    Plaintiff’s motion to waive the $1.18 initial partial payment is DENIED without

      prejudice.

4.    Plaintiff’s motion requesting financial sanctions and an order to compel certified

      6-month statement is DENIED as moot.

5.    No further action will be taken in this case until the clerk’s office receives

      plaintiff’s initial partial payments as directed above and the court has screened

      the complaint in each case as required by the Prison Litigation Reform Act, 28

      U.S.C. § 1915A. Once the screening process is complete, a separate order will

      issue.




      Entered this 23rd day of June, 2020.

                             BY THE COURT:


                             /s/
                             PETER OPPENEER
                             Magistrate Judge




                                        3
